

117 HRES 554 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 554IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. McCarthy submitted the following resolution; which was laid on the tableRESOLUTIONRaising a question of the privileges of the House.Whereas, on June 30, 2021, the House voted to establish a “Select Committee to Investigate the January 6th Attack on the United States Capitol.”;Whereas, H. Res. 503 states that “The Speaker shall appoint 13 Members to the Select Committee, 5 of whom shall be appointed after consultation with the Minority Leader.”;Whereas, on June 30, 2021, Speaker Nancy Pelosi stated that “We believe that Congress must in the spirit of bipartisanship and patriotism establish this commission.”;Whereas, when asked during a press conference on July 22 about the partisanship of the committee, Speaker Pelosi stated that “the less partisan it is, the more it will be accepted by the American people.”;Whereas, in a statement put out by the Speaker’s Office, Speaker Pelosi stated that “our imperative must be to find the truth. We must do so in a way that retains the trust of the American people in the proceedings, so that they will have confidence in the truth that emerges.”;Whereas, for the first known time in the history of the House, the Speaker of the House rejected two of the minority leader’s nominees to a Select Committee.;Whereas, Speaker Pelosi’s own press release acknowledged that this was an “unprecedented decision.”; andWhereas, Speaker Pelosi’s refusal to seat all five Republican Members directly harms the legitimacy, credibility, and integrity of the proceedings of the Select Committee: Now, therefore, be itThat the House of Representatives—(1)condemns the refusal of Speaker Nancy Pelosi to seat all five Republican Members to the Select Committee; and(2)urges the Speaker to make the following appointments to the Select Committee: Representative Jim Banks of Indiana, Representative Jim Jordan of Ohio, Representative Rodney Davis of Illinois, Representative Kelly Armstrong of North Dakota, and Representative Troy Nehls of Texas.